
	
		II
		110th CONGRESS
		1st Session
		S. 2455
		IN THE SENATE OF THE UNITED STATES
		
			December 12, 2007
			Mr. Coleman (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide $1,000,000,000 in emergency Community
		  Development Block Grant funding for necessary expenses related to the impact of
		  foreclosures on communities. 
	
	
		1.Short titleThis Act may be cited as the
			 Community Foreclosure Assistance Act
			 of 2007.
		2.Additional emergency
			 CDBG funding
			(a)AppropriationThere
			 are authorized to be appropriated, and shall be appropriated, $1,000,000,000,
			 to remain available until expended, for assistance to States, metropolitan
			 cities, and urban counties (as those terms are defined in section 102 of the
			 Housing and Community Development Act of 1974 (42 U.S.C. 5302)) in carrying out
			 the community development block grant program under title I of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5301 et seq.)—
				(1)for necessary
			 expenses related to the impact of housing foreclosures, and other related
			 economic and community development activities; and
				(2)to provide
			 foreclosure-based rental assistance for individual renters in the form of
			 relocation assistance.
				(b)Limitation
				(1)In
			 generalExcept for counseling services none of the amounts
			 appropriated under subsection (a) may be provided, directly or indirectly, to
			 an individual homeowner for foreclosure prevention purposes, including for
			 refinancing assistance, loans, or any other form of financial assistance. Such
			 funds may be provided directly to a certified housing counseling service, which
			 shall be considered as a subrecipient of such grant amounts.
				(2)DefinitionFor
			 purposes of paragraph (1), the term certified housing counseling
			 service means a housing counseling agency approved by the Secretary of
			 Housing and Urban Development pursuant to section 106(d) of the Housing and
			 Urban Development Act of 1968 (12 U.S.C. 1701x(d)).
				3.Increased public
			 services requirement capFor
			 purposes of this Act, paragraph (8) of section 105(a) of the Housing and
			 Community Development Act of 1974 (42 U.S.C. 5305(a)) shall apply to the use of
			 all funds appropriated or otherwise made available under this Act by
			 substituting—
			(1)25 per centum for 15
			 per centum each place that term appears; and
			(2)25
			 percent for 15 percent each place that term
			 appears.
			4.Low and moderate
			 income requirementAt least 50
			 percent of the funds appropriated or otherwise made available under this Act
			 shall benefit primarily persons of low- and moderate-income.
		5.Plans and
			 reports
			(a)Comprehensive
			 planNone of the funds
			 appropriated or otherwise made available under this Act shall be used by any
			 State, metropolitan city, or urban county until such time as that State,
			 metropolitan city, or urban county submits to the Secretary of Housing and
			 Urban Development, for approval by the Secretary, a comprehensive plan
			 detailing the proposed use of all such funds.
			(b)Report on use
			 of fundsDuring the period of time that funds are being expended
			 under this Act, each State, metropolitan city, or urban county receiving funds
			 under this Act shall submit, on a quarterly basis, a report to the Secretary of
			 Housing and Urban Development describing and accounting for the use of all such
			 funds expended during the applicable period.
			6.Waivers
			(a)General
			 waiverIn administering funds appropriated or otherwise made
			 available under this Act, the Secretary of Housing and Urban Development shall
			 waive, or specify alternative requirements for, any provision of any statute or
			 regulation that the Secretary administers in connection with the obligation by
			 the Secretary or the use by the recipient of such funds (except for
			 requirements related to fair housing, nondiscrimination, labor standards, and
			 the environment), upon a request by a State, metropolitan city, or urban county
			 that such waiver is required to facilitate the use of such funds, and a finding
			 by the Secretary that such waiver would not be inconsistent with the overall
			 purpose of the statute.
			(b)Low and
			 moderate income requirement waiverThe Secretary of Housing and
			 Urban Development may waive, upon the request of a State, metropolitan city, or
			 urban county, the 50 percent requirement described under section 4. Such waiver
			 shall, in the discretion of the Secretary, only be granted if a compelling need
			 is demonstrated.
			(c)Public services
			 capThe Secretary of Housing
			 and Urban Development may waive, upon the request of a State, metropolitan
			 city, or urban county, the public service requirement cap described under
			 section 3. Such waiver shall, in the discretion of the Secretary, only be
			 granted if a compelling need is demonstrated.
			(d)Other waiver
			 provisions
				(1)Publication in
			 the Federal RegisterThe Secretary of Housing and Urban
			 Development shall publish in the Federal Register any waiver of any statute or
			 regulation authorized under this section not later than 5 days before the
			 effective date of such waiver.
				(2)Review of
			 waiverEach waiver granted under this section by the Secretary of
			 Housing and Urban Development shall be reconsidered, and if still necessary
			 reauthorized by the Secretary, not later than 2 years after the date on which
			 such waiver was first published in the Federal Register pursuant to paragraph
			 (1).
				(3)Notification of
			 CommitteesThe Secretary of Housing and Urban Development shall
			 notify the Committee on Appropriations of the Senate and the Committee on
			 Appropriations of the House of Representatives of any waiver granted or denied
			 under this section not later than 5 days before such waiver is granted or
			 denied.
				7.Noncompliance
			 with community development requirementsFor purposes of this Act, the provisions of
			 section 111 of the Housing and Community Development Act of 1974 (42 U.S.C.
			 5311)(relating to noncompliance) shall apply to the use of all funds
			 appropriated or otherwise made available under this Act.
		8.GAO
			 auditThe Comptroller General
			 of the United States shall—
			(1)conduct an audit
			 of the expenditure of all funds appropriated under this Act in accordance with
			 generally accepted government auditing standards; and
			(2)submit a report
			 detailing such audit to the Committee on Banking, Housing, and Urban Affairs of
			 the Senate and the Committee on Financial Services of the House of
			 Representatives.
			9.ReportsThe Secretary of Housing and Urban
			 Development shall report, on a quarterly basis, to the Committee on
			 Appropriations of the Senate and the Committee on Appropriations of the House
			 of Representatives on—
			(1)the use of funds appropriated or otherwise
			 made available under this Act, including—
				(A)the number of households receiving
			 counseling and rental assistance;
				(B)the outcomes of such assistance
			 activities;
				(C)the names of those certified housing
			 counseling service providing counseling assistance pursuant to this Act;
			 and
				(D)such other information as the Secretary may
			 deem appropriate; and
				(2)all steps taken by the Secretary to prevent
			 fraud and abuse of such funds.
			
